Citation Nr: 1026016	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-32 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

3.  Entitlement to service connection for a chronic kidney 
disability, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for an eye disability, 
diabetic maculopathy and diabetic retinopathy, to include as 
secondary to diabetes mellitus.

5.  Entitlement to service connection for pancreatitis, to 
include as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2005 rating decision, in which the RO found that new and 
material evidence had not been submitted sufficient to reopen a 
claim for service connection for type I diabetes mellitus and 
denied the Veteran's claim for service connection for type II 
diabetes mellitus.  The RO also denied the Veteran's claims for 
service connection for hypertension, a chronic kidney condition 
(claimed as renal failure), diabetic maculopathy (claimed as 
vision problems), and pancreatitis (claimed as a pancreas 
condition), both on direct and secondary bases.  In January 2006, 
the Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in August 2006, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2006.

In February 2008, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.

In February 2009, the Board granted the Veteran's petition to 
reopen his claim for service connection for diabetes mellitus, 
and remanded the claim for service connection on the merits, 
along with the remaining claims on appeal to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for further 
action, to include additional development of the evidence.  After 
completing the requested action, the AMC continued to deny the 
claims (as reflected in an April 2010 supplemental SOC (SSOC) and 
returned these matters to the Board for further appellate 
consideration.

As will be discussed below and as was discussed in the prior 
decision/remand, there is conflicting medical evidence regarding 
whether the Veteran has a diagnosis of type I or II diabetes 
mellitus, or a diagnosis of diabetes mellitus which is neither 
type I nor type II.  In March 2002, the Veteran filed his 
original claim for service connection for type II diabetes 
mellitus.  A March 2002 statement from his representative 
indicated that he was seeking service connection for 
"diabetes."  A July 2002 rating decision characterized the 
issue as service connection for diabetes mellitus, type I, and 
denied the claim.  In April 2005, the Veteran filed his current 
claim for service connection, again stating that he was seeking 
service connection for type II diabetes mellitus.  In the July 
2005 rating decision, the RO characterized the issue as whether 
new and material evidence had been submitted sufficient to reopen 
a claim for service connection for type I diabetes mellitus.  In 
that rating decision, the RO found that new and material evidence 
had not been submitted sufficient to reopen the claim for service 
connection for type I diabetes mellitus and that, in the absence 
of clinical evidence reflecting type II diabetes mellitus related 
to service, service connection was not warranted.

Despite the fact that, in the July 2002 rating decision, the RO 
characterized the Veteran's claim as entitlement to service 
connection for type I diabetes mellitus, the record clearly 
reflects that the Veteran initially filed a claim for service 
connection for type II diabetes mellitus.  In Deshotel v. 
Nicholson, 457 F.3d 1258, 1261 (2006), the United Court of 
Appeals for the Federal Circuit (Federal Circuit) held that where 
the veteran files more than one claim with the RO at the same 
time, and the RO's decision acts (favorably or unfavorably) on 
one of the claims but fails to specifically address the other 
claim, the second claim is deemed denied, and the appeal period 
begins to run.  Here, in July 2002, the RO acted unfavorably in 
denying service connection for type I diabetes mellitus, but did 
not specifically address service connection for type II diabetes 
mellitus.  Hence, the claim for service connection for type II 
diabetes mellitus is deemed denied in the July 2002 rating 
decision.

In any event, in light of the conflicting medical evidence 
regarding the Veteran's diagnosis, coupled with the fact that 
service connection for both type I and type II diabetes mellitus 
was denied in the July 2002 rating decision, the Board has 
characterized the Veteran's request to reopen his claim for 
service connection, simply as a request to reopen a claim for 
service connection for diabetes mellitus, as reflected on the 
preceding page.

As regards the claim for service connection for an eye 
disability, the Board notes that, in the July 2005 rating 
decision, the RO denied service connection for diabetic 
maculopathy.  However, the record reflects that the diagnosis on 
VA eye examination in May 2005 was moderated non-proliferative 
diabetic retinopathy with mild diabetic macular edema, and the 
diagnoses on VA eye examination in April 2008 were diabetic 
macular edema and diabetic retinopathy.  In the October 2008 
supplemental SOC (SSOC),the RO noted that the Veteran was 
diagnosed with diabetic retinopathy as secondary to diabetes 
mellitus; however, since diabetes mellitus was not service-
connected, the claim was denied.  As such, the Board has 
recharacterized the claim for service connection for an eye 
disability as reflected on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim have been accomplished.

2.  The Veteran served in Vietnam during the Vietnam era; thus he 
is entitled to a presumption of exposure to herbicides (to 
include Agent Orange).

3.  While the Veteran has been diagnosed with diabetes mellitus, 
the most persuasive medical opinion evidence on the question of 
whether the Veteran currently has type II diabetes mellitus 
weighs against the claim.

4.  Diabetes mellitus was first diagnosed several years after 
service, and there is no competent, probative medical evidence or 
opinion establishing a relationship between current diabetes 
mellitus and military service.

4.  Hypertension was first diagnosed several years after service, 
and there is no competent, probative evidence or opinion 
establishing a relationship between current hypertension and 
military service.

5.  The Veteran has not been diagnosed with a current chronic 
kidney disability.

6.  An eye disability was first diagnosed several years after 
service, and there is no competent, probative evidence or opinion 
establishing a relationship between a current eye disability, to 
include diabetic maculopathy and diabetic retinopathy, and 
military service.

7.  Pancreatitis was first diagnosed several years after service, 
and there is no competent, probative evidence or opinion 
establishing a relationship between current pancreatitis and 
military service.

8.  As service connection for diabetes mellitus has not been 
established, there is no legal basis for any award of service 
connection for hypertension, a chronic kidney disability, an eye 
disability, or pancreatitis, on a secondary basis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to 
include as due to Agent Orange exposure, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).

2.  The criteria for service connection for hypertension, to 
include as secondary to diabetes mellitus, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).

3.  The criteria for service connection for a chronic kidney 
disability, to include as secondary to diabetes mellitus, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).

4.  The criteria for service connection for an eye disability, to 
include diabetic maculopathy and diabetic retinopathy, to include 
as secondary to diabetes mellitus, are not met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

5.  The criteria for service connection for pancreatitis, to 
include diabetic maculopathy and diabetic retinopathy, to include 
as secondary to diabetes mellitus, are not met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability (or 
regarding secondary service connection, between a secondary 
disability and the disability), degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this appeal, a May 2005 pre-rating letter provided notice to 
the appellant regarding what information and evidence was needed 
to substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  This 
letter specifically informed the Veteran to submit any evidence 
in his possession pertinent to each claim on appeal (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  In an August 2006 post-rating letter, the RO provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After 
issuance of the August 2006 letter, and opportunity for the 
Veteran to respond, the October 2008 and April 2010 SSOCs reflect 
readjudication of the claims.  Hence, the Veteran is not shown to 
be prejudiced by the timing of the notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, private treatment records, and the reports of May 2005, 
August 2006, April 2008, and April 2009 VA examinations.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's February 2008 hearing, along with 
various statements submitted by the Veteran and his 
representative, on his behalf.  The Board finds that no 
additional RO action to further develop the record in connection 
with any claim herein decided is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may also be presumed, for certain chronic 
diseases, such as diabetes mellitus, hypertension, and nephritis 
(kidney failure) which develop to a compensable degree (10 
percent for diabetes mellitus and hypertension; 30 percent for 
nephritis) within a prescribed period after discharge from 
service (one year for diabetes mellitus, hypertension, and 
nephritis), although there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Also, while 
the disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to the 
required degree. 38 C.F.R. § 3.307(c).

A.  Diabetes Mellitus

In his April 2005 claim for service connection, the Veteran 
asserted that his diabetes mellitus is due to Agent Orange 
exposure during service.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 
diabetes (also known as Type 2 diabetes mellitus or adult-onset 
diabetes), acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea), and soft-tissue 
carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Thus, a presumption of 
service connection arises for a Vietnam veteran (presumed exposed 
to Agent Orange) or, alternatively, a veteran without Vietnam 
service with competent evidence of herbicide exposure, who 
develops one of the aforementioned conditions.  VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically been determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see 
also 61 Fed. Reg. 57586-57589 (1996). 

Thus, a presumption of service connection arises for a Vietnam 
veteran (presumed exposed to Agent Orange) who develops one of 
the aforementioned conditions.  In this case, the Veteran served 
in Vietnam during the Vietnam Era and is presumed to have been 
exposed to herbicides.

The evidence associated with the claims file since July 2002 
includes diagnoses of type II diabetes mellitus; however, there 
are conflicting medical opinions with regard to whether the 
Veteran's diabetes is type I diabetes mellitus, type II diabetes 
mellitus, or neither type I nor type II diabetes mellitus.

A March 1987 hospital discharge summary contained a discharge 
diagnosis of insulin-dependent diabetes secondary to chronic 
pancreatitis with chronic cirrhosis with ascites.

A September 1996 hospital discharge summary noted that the 
Veteran had a history of pancreatitis and subsequent diabetes.

Private treatment records from Dr. Hettleburg from May 1999 to 
May 2002 include diagnoses of diabetes mellitus, no type 
specified.

A note from a private treating physician at Belvedere Medical 
Corporation documented a diagnosis of type I diabetes mellitus in 
July 2002.

A private gastroenterology consultation report from August 2004 
noted that the Veteran had a history of chronic alcoholic 
pancreatitis dating back to the mid-1970s, as well as diabetes 
probably related to pancreatic insufficiency and kidney stones.  
The attending physician was noted to be Dr. Jurgensen (from 
Belvedere Medical Corporation).

A statement submitted by a private physician's assistant noted 
that the approximate date of the Veteran's onset of his diabetes 
mellitus was in 1984.  No box was checked as to whether the 
Veteran had type I or II diabetes mellitus.

Medical treatment records from the VA Medical Center (VAMC) in 
Martinsburg document that the Veteran was treated for type II 
diabetes mellitus.  An August 2005 letter from a VA staff 
physician stated that the Veteran was being followed in the 
outpatient clinic for diabetes mellitus, type II.

Private treatment records from Dr. Jurgensen at Belvedere Medical 
Corporation from March 1987 through January 1999 note that the 
Veteran had diabetes from pancreatitis, first noted in March 
1987.  The notation stated that the Veteran was hospitalized from 
February 1987 to March 1987 with pancreatitis, anemia, cirrhosis, 
and diabetes.  The discharge diagnosis was diabetes from 
pancreatitis.  Records dated from January 1999 through March 2004 
contain diagnoses of insulin-dependent diabetes mellitus, no type 
specified.  From July 2004, the diagnoses were type II diabetes 
mellitus.

The office manager at Belvedere Medical Corporation submitted a 
letter in August 2005 stating that the Veteran was first seen as 
a patient at that facility in June 1977.  According to their 
records, the Veteran was apparently first diagnosed with diabetes 
mellitus type II in 1984.

The Veteran was afforded a VA examination in May 2005.  The 
examiner reviewed the claims file and examined the Veteran.  The 
pertinent diagnosis was type I diabetes mellitus.  The examiner 
opined that the Veteran did not have type II diabetes mellitus; 
however, no rationale was provided for the diagnosis or opinion.  
The Veteran was afforded another VA examination, by an 
endocrinologist, in August 2006.  This examiner reviewed the 
claims file and the available electronic record at the Lebanon 
VAMC and opined that the historical and laboratory evidence 
supported the diagnosis of type I diabetes mellitus, but did not 
support a diagnosis of type II diabetes mellitus.  The examiner 
added that the Veteran had the typical complications for a type I 
diabetic, to include retinopathy and peripheral vascular disease.

In October 2006, the Veteran submitted a September 2006 record of 
treatment from a private endocrinologist, Dr. Behnke.  Dr. Behnke 
examined the Veteran and diagnosed type II diabetes mellitus, 
uncontrolled, adding that the Veteran had evidence of type II 
diabetes mellitus based on the American Diabetes Association 
criteria.  In a March 2008 letter, Dr. Behnke stated that he was 
a board-certified endocrinologist, and that he had reviewed the 
Veteran's medical record and examined him.  Dr. Behnke noted that 
the Veteran's blood pressure reading was 160/80, his hemoglobin 
A1c was 7.4 percent, and measurements of Islet cell antibodies 
and GAD antibodies were both negative.  Dr. Behnke opined that, 
based on the American Diabetes Association criteria for the 
diagnosis of diabetes, the Veteran had type II diabetes.  He 
added that this diagnosis was evidenced by later age of onset, 
initial response to oral agents, obesity, and other measures of 
insulin resistance, such as hypertension.  Moreover, Dr. Behnke 
added that the Veteran had no antibodies to suggest type I 
diabetes.

In light of the conflicting medical opinions regarding the 
Veteran's diagnosis of diabetes, the Veteran was afforded another 
VA examination, by an endocrinologist, in April 2008.  The 
examiner noted that the August 2006 VA examiner had diagnosed 
type I diabetes mellitus on the basis of an undetectable c-
peptide level, establishing that the Veteran did not make any 
insulin at all, and that Dr. Behnke had diagnosed type II 
diabetes mellitus on the basis that islet cell and GAD antibodies 
were both negative.  The April 2008 examiner stated that he had 
reviewed every single page of the claims file, noting that the 
Veteran had blood glucose greater than 800 in March 1987, and was 
started on insulin.  The examiner further indicated that the 
Veteran was diagnosed with pancreatitis and ascites with liver 
disease in February 1987.  The assessment was diabetes mellitus, 
insulin dependent, but not type I.  Rather, the examiner opined 
that the Veteran had diabetes secondary to chronic pancreatitis, 
which, according to the American Diabetes Association, is neither 
type I nor type II, but diabetes secondary to other causes.

In providing a rationale for this opinion, the examiner indicated 
that, while Dr. Behnke stated that the Veteran had diabetes in 
1980, and private medical records reflect that he was diagnosed 
in 1984, he was not on insulin at that time.  The examiner added 
that he did not know whether diabetes was treated with anything 
at that time, as the record was not clear (nor was the record 
entirely clear that 1984 was the date of diagnosis).  The 
examiner stated that the Veteran may have had type II diabetes 
mellitus for a few years, if it was diagnosed in 1980, with 
insulin dependent (but not type I) diabetes superimposed, with a 
diagnosis made in 1987.  He concluded by stating that the Veteran 
did not have type II diabetes mellitus at present, and opined 
that the absence of anti-insulin and anti-GAD antibodies was not 
diagnostic, as even people with positive antibodies and type I 
diabetes would, as time went on, lose those antibodies from their 
circulation.

In February 2009, the claims were remanded to obtain treatment 
records and to return the claims file with the newly obtained 
records to the endocrinologist from the April 2008 examination to 
provide the Veteran with a new examination and opinion, based on 
review of the entire claims file.  In April 2009, the Veteran was 
afforded a new examination.  The endocrinologist noted that 
several different dates of the onset of the Veteran's diabetes 
could be found in the record, and the Veteran was not helpful as 
to the start date of his diabetes mellitus.  He pinpointed a 
discharge summary from Carlisle Regional Medical Center dated in 
March 1987, carrying a discharge diagnosis of diabetes mellitus 
secondary to pancreatitis, and the Veteran was on insulin at that 
time.  Since that time, the Veteran had continued on insulin.  At 
the present time, the Veteran was only taking Lantus and was on 
no other adjuvant insulins or oral agents.  Nephropathy appeared 
not to be present, and proteinuria was absent.  The Veteran 
carried a long history of hypertension, which the record strongly 
suggested predated the appearance of diabetes mellitus, with 
hypertension being diagnosed at age 30.

The endocrinologist noted that the approximate age of onset for 
the Veteran's diabetes mellitus was between 36 and 40 years.  
After an examination and review of the record, the examiner noted 
that the Veteran did have diabetes mellitus.  The diagnosis was 
secondary diabetes mellitus with ophthalmic manifestations.  The 
endocrinologist noted that the evidence did not indicate type II 
diabetes mellitus.  He noted that, in the case of diabetes 
mellitus secondary to pancreatitis, it would be expected that the 
anti-GAD and anti-insulin antibodies would be negative, and the 
age of onset can be variable, and may include older age of onset 
as in this case.  With respect to hypertension mentioned by Dr. 
Behnke as a differentiating factor in what type of diabetes the 
Veteran has, the record clearly indicated that the hypertension 
far preceded the first diagnosis of diabetes mellitus, which was 
unequivocally mentioned for the first time in 1987 with reference 
to possible earlier hyperglycemia without strong documentation.  
Thus, the endocrinologist concluded that the Veteran had insulin-
dependent diabetes mellitus secondary to pancreatitis and did not 
have autoimmune diabetes (type I) or type II diabetes.

Under these circumstances, it is the responsibility of the Board 
to assess the credibility and weight to be given the evidence.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the credibility 
and weight to be attached to medical opinions are within the 
province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
A medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2009).

In this case, the Board finds that the preponderance of the 
competent medical evidence is against a finding that the Veteran 
currently has type II diabetes mellitus.  The Board affords more 
probative weight to the VA endocrinologist's opinions because he 
reviewed the entire record in detail and provided rationale 
supported by the record.  While the Board finds that Dr. Behnke's 
opinion is competent and credible, the Board also finds that it 
is lacking because the physician did not discuss several records 
documenting the onset of diabetes mellitus as secondary to 
pancreatitis, which as explained by the VA endocrinologist, also 
could be characterized by a later age of onset and negative anti-
GAD and anti-insulin antibodies.  Dr. Behnke also attributed his 
diagnosis of type II diabetes mellitus to the Veteran's obesity.  
The Board notes, that in this regard, the Veteran was discharged 
from the hospital in March 1987 with his initial recorded 
diagnosis of diabetes mellitus, at 147 pounds.

The evidence of record fully supports the VA endocrinologist's 
findings that the Veteran's diabetes was caused by his 
pancreatitis.  Although the office manager at Belvedere Medical 
Corporation submitted a letter in August 2005 noting that the 
Veteran was apparently first diagnosed with diabetes mellitus 
type II in 1984, an examination of the actual medical treatment 
records in the claims file shows that the Veteran was 
hospitalized from February 1987 to March 1987 with pancreatitis, 
anemia, cirrhosis, and diabetes, with a discharge diagnosis of 
diabetes from pancreatitis.  The Veteran's treating physician 
during this hospitalization was from the Belvedere Medical 
Corporation (Dr. Jurgensen).  The only notation of record prior 
to this date from this medical center was in June 1977, with no 
mention of diabetes.

Notably, a private gastroenterology consultation report from 
August 2004 summarized the Veteran's history of chronic alcoholic 
pancreatitis dating back to the mid-1970s, noting that the 
Veteran had diabetes probably related to pancreatic insufficiency 
and kidney stones.  The consultation was made at Dr. Jurgensen's 
request.

Based, in part, on these records, the VA endocrinologist opined 
that the Veteran currently had diabetes mellitus secondary to 
pancreatitis.  He also explained that as expected with this 
diagnosis, the anti-GAD and anti-insulin antibodies would be 
negative, the age of onset would be variable, and may include an 
older age of onset as in this case.  With respect to the 
hypertension mentioned by Dr. Behnke, the endocrinologist found 
that the record clearly indicated that the Veteran's hypertension 
preceded the first diagnosis of diabetes mellitus.  

While the Board finds that a review of the record, in fact, does 
not indicate that the Veteran's hypertension preceded his 
diabetes mellitus, the Board still affords more probative weight 
to the opinions by the VA endocrinologist because his rationale 
was based on specific examples from, and strongly supported by, 
the record.  Furthermore, in a May 2005 examination, a separate 
VA examiner found that the Veteran's hypertension was unrelated 
to his diabetes mellitus because the Veteran had normal kidney 
function.  The existence of hypertension in relation to a 
specific diagnosis of diabetes mellitus, therefore, is of little 
probative weight.

Thus, the Board affords lesser probative weight to Dr. Behnke's 
opinion because he failed to discuss any pertinent diagnosis of 
diabetes secondary to pancreatitis, which appeared throughout the 
record.  The characteristics that Dr. Behnke used in 
distinguishing which type of diabetes mellitus the Veteran had 
could also be attributed to secondary diabetes.  Moreover, Dr. 
Behnke noted that the Veteran's obesity was a factor in his 
diagnosis of the Veteran's type II diabetes mellitus when the 
record shows that the Veteran was not obese at the onset of his 
diabetes mellitus.

As the preponderance of the evidence is against a finding that 
the Veteran has a diagnosis of type II diabetes mellitus, he is 
not entitled to presumptive service connection for diabetes 
mellitus on the basis of alleged herbicide exposure.  See    38 
U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the record does not otherwise 
provide a basis to award service connection for the Veteran's 
diagnosed diabetes mellitus.  The Veteran's service treatment 
records are devoid of any notation as to any complaints, 
findings, or a diagnosis of diabetes mellitus.  Moreover, the 
Veteran's endocrine system was assessed as normal on September 
1967 separation examination.  The record does not indicate, and 
the Veteran does not assert, that his diabetes mellitus occurred 
during military service or shortly after discharge.  Hence, 
diabetes mellitus was not shown in service, or within a year 
after service, and the Veteran does not contend otherwise.  

Rather, the Veteran has asserted, and the medical evidence 
reflects, that he was first diagnosed with diabetes mellitus in 
the mid-1980s.  As such, he also is not entitled to presumptive 
service for diabetes mellitus as chronic disease manifested to a 
compensable degree within the first post-service year.  See 
38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309  
The Board also points out that the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

Further, there is no persuasive evidence or opinion that there 
exists a medical nexus between diabetes mellitus and any incident 
of service.  None of the VA or private treatment records 
reflecting a diagnosis of this disorder includes any comment or 
opinion even suggesting a medical nexus between diabetes mellitus 
and the Veteran's military service.  Significantly, neither the 
Veteran nor his representative has presented or identified any 
such medical evidence or opinion.

B.  Other disabilities

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the remaining claims for 
service connection for hypertension, a chronic kidney disability, 
an eye disability, and pancreatitis must also be denied. 

Regarding the Veteran's claim for a chronic kidney disability, 
the record reveals that the Veteran was treated for kidney stones 
in 1999 and 2000.  However, at a May 2005 VA examination, the 
Veteran admitted that his kidney symptoms had resolved.  The VA 
examination revealed normal kidney function.  The Veteran has 
never been diagnosed with nephritis.

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  
Thus, where, as here, competent and persuasive medical evidence 
does not establish a current disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In the instant case, the claim for service connection for a 
chronic kidney disability must be denied, because the first 
essential criterion for a grant of service connection-evidence 
of a current disability upon which to predicate a grant of 
service connection-has not been met.

Regarding the remaining claims on appeal, the evidence of record 
clearly establishes that the Veteran has current hypertension and 
pancreatitis, as reflected, for example, in a December 2002 VA 
outpatient treatment record diagnosing hypertension and an August 
2004 gastroenterology consultation report, noting a history of 
chronic alcoholic pancreatitis.  The evidence of record also 
clearly establishes that the Veteran has a current eye 
disability, as reflected, for example in May 2005 and April 2008 
VA examination reports, diagnosing the Veteran with moderated 
non-proliferative diabetic retinopathy with mild diabetic macular 
edema and diabetic macular edema and diabetic retinopathy.  The 
record, however, fails to establish that each of these 
disabilities is medically related to service.

The Veteran's service treatment records are devoid of any 
notation as to any complaints, findings, or diagnosis of 
hypertension, pancreatitis, or an eye disability.  Moreover, the 
Veteran's separation examination was within normal limits.  The 
Veteran denied eye trouble and high blood pressure.  He marked 
that he had an excessive drinking habit.

A March 1987 hospital discharge summary and an August 2004 
gastroenterology consultation report indicate that the Veteran 
developed pancreatitis secondary to alcohol abuse in February 
1987.  It was also noted that he developed moderated non-
proliferative diabetic retinopathy with mild diabetic macular 
edema and diabetic macular edema and diabetic retinopathy, 
secondary to diabetes, as evidenced in his May 2005 and April 
2008 VA examinations.  Hypertension was shown to have been first 
diagnosed in December 2002; thus, it was not shown to have 
occurred within a year of discharge.

Once again, the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  See Maxson, 230 F.3d at 1333; Shaw, 3 Vet. 
App. 365.

Moreover,  there is no competent evidence of a nexus between 
hypertension, pancreatitis, or an eye disability and any incident 
of service.  None of the VA or private treatment records 
reflecting diagnoses of these disorders includes any comment or 
opinion even suggesting a medical nexus between any of these 
disabilities and the Veteran's military service.  Significantly, 
neither the Veteran nor his representative has presented or 
identified any such medical evidence or opinion.

The Board points out that, in  seeking service connection for 
claimed hypertension, a chronic kidney disability, an eye 
disability, to include diabetic maculopathy and diabetic 
retinopathy, and pancreatitis, the Veteran has asserted, 
alternatively, that these disabilities are secondary to his 
diabetes mellitus.

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation of a nonservice-connected disability by a service-
connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  [Parenthetically, the Board notes that, effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the 
requirements for establishing secondary service connection on an 
aggravation basis. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
However, given the basis of the denial as noted below, any 
further discussion of the amendment is unnecessary.]

Here, in view of the Board's decision denying service connection 
for diabetes mellitus, as noted above, there is no legal basis 
for granting service connection for hypertension, a chronic 
kidney disability, an eye disability, to include diabetic 
maculopathy and diabetic retinopathy, or pancreatitis, secondary 
to diabetes mellitus.  Where, as here, service connection for the 
primary disability has been denied, the Veteran cannot establish 
secondary service connection, pursuant to 38 C.F.R. § 3.310(a), 
for any of the other claimed disabilities.  

As a final note, the Board acknowledges that the Veteran's 
chronic alcohol abuse began in service.  While the competent 
evidence of record indicates that at least some of his 
disabilities may well be the result of chronic alcohol abuse (in-
service and/or post-service use), as a matter of law, the Veteran 
is not entitled to service connection for disability due to his 
alcohol abuse in service.  See 38 C.F.R. §§ 3.1, 3.301(c)(2) 
(2009).




C.  All claims

In addition to the medical evidence, in considering each claim 
for service connection, the Board has considered the Veteran's 
and his representative's written and oral assertions; however, 
none of this evidence provides a basis for allowance of any of 
the claims.  To whatever extent the Veteran and his 
representative attempt to support the claims on the basis of 
their assertions, alone, such evidence must fail.  As indicated 
above, these claims turn on the question of current disability 
and/or the question of medical etiology of current disability-
matters within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion or 
a diagnosis on such a medical matter for the claims on appeal.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board concludes that each 
claim for service connection must be denied.  In reaching the 
conclusion to deny each claim, the Board had considered the 
applicability of the benefit-of-the-doubt doctrine; however, as 
either the preponderance of the evidence weighs against the 
claim, or no competent, probative evidence supports the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




ORDER

Service connection for diabetes mellitus, to include as due to 
Agent Orange exposure, is denied.

Service connection for hypertension, to include as secondary to 
diabetes mellitus, is denied.

Service connection for a chronic kidney disability, to include as 
secondary to diabetes mellitus, is denied.

Service connection for an eye disability, to include diabetic 
maculopathy and diabetic retinopathy, to include as secondary to 
diabetes mellitus, is denied.

Service connection for pancreatitis, to include as secondary to 
diabetes mellitus, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


